Opinión disidente del
Juez Asociado Señor Negrón García
a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 30 de junio de 1981
Resolveríamos en la afirmativa la incógnita de si bajo la Ley de Compensaciones por Accidentes del Trabajo, el Fondo del Seguro del Estado está obligado o no a proveer tratamiento médico adicional de naturaleza paliativa o de sostén, a los obreros que se les ha otorgado incapacidad total y permanente. Dicho organismo resolvió negativa-mente y la Comisión Industrial en la afirmativa y revocó.
La resolución de la Comisión considera tratamiento paliativo o de sostén, aquel “utilizado para mitigar la vio-lencia de las enfermedades crónicas e incurables, hacién-dolas más llevaderas, así como aquel tratamiento necesario para mantener el status quo del paciente. Es aquel trata-miento que se brinda para aliviar el dolor y el sufrimiento o para mantener vivo al paciente. No se brinda con el propósito de reducir la incapacidad, ya que, se trata de una enfermedad o condición crónica e incurable y que hasta ese momento la medicina no ha descubierto una cura y/o no hay esperanza de rehabilitación. Como ejemplos de estos casos podemos señalar al paciente que sufre de una enfermedad crónica del corazón; al paciente que sufre de una enfermedad mental crónica; al paciente parapléjico; y, al paciente que necesita una operación quirúrgica que aliviará su dolor, pero no reducirá su incapacidad”.
M
Bajo el texto de ley actual, los beneficios a que tiene derecho el obrero o empleado que sufra una lesión como resultado de un accidente del trabajo o enfermedad ocupa-cional están expresamente delineados en el Art. 3 del esta-tuto, el cual, en lo pertinente a tratamiento médico, establece *476que todo obrero que sufriere lesiones o enfermedades ocu-pacionales tendrá derecho:
A la asistencia médica y medicinas que le fueren prescri-tas, incluyendo servicios de hospital cuando fuere necesario; pero cuando a juicio del Administrador del Fondo del Seguro del Estado tales servicios médicos o de hospital deban descontinuarse, el obrero o empleado podrá apelar ante la Comisión Industrial. (Énfasis nuestro.)
Lo primero que resalta de su lectura es que el artículo está redactado en términos generales, que sostiene una cubierta amplia y, a diferencia de otras jurisdicciones, no fija límite de tiempo durante el cual el obrero puede recibir tratamiento médico ni limita los desembolsos en que pueda incurrir el Fondo al proveer servicios médicos. Tampoco contiene lenguaje reconociendo o negando trata-miento paliativo o de sostén.
El Fondo sostiene que al presente la ley no contempla en forma alguna ese tipo de tratamiento. Su alegato se concentra básicamente en dos proposiciones, a saber, que otras disposiciones de ley limitan el tratamiento; y lo cos-toso que resultaría el proveerlo. En la primera proposición nos dice que la letra y el espíritu de la ley son indicativos que cuando —previo a los dictámenes médicos rendidos— el Administrador concluye que la continuación de trata-miento no ha de resultar en la rehabilitación del obrero para el trabajo, fijará la incapacidad resultante y, liqui-dada la compensación, quedará el caso cerrado para todos los fines pertinentes. En apoyo de esa contención nos re-mite al Art. 3a de la Ley, que en su segundo párrafo del inciso 6 establece:
Cuando el Administrador, previos los dictámenes médicos rendidos en cualquier caso, llegue a la conclusión de que ningún tratamiento adicional puede surtir el efecto de reha-bilitar el paciente para el trabajo, procederá a fijarle el grado de incapacidad con que haya quedado, y liquidada la compensación quedará el caso cerrado para todos los fines de ley. De esta decisión podrá apelar el obrero, dentro de *477treinta (30) días de serle notificada, para ante la Comisión Industrial. (Énfasis nuestro.)
Similarmente, el inciso 11 en su cuarto párrafo dispone:
En todo caso en que el Administrador, previos los dictá-menes médicos rendidos al efecto, llegue a la conclusión de que la continuación del tratamiento no ha de resultar en la rehabilitación del paciente para el trabajo, procederá a fi-jarle la incapacidad resultante, y la liquidación de la compensación otorgada surtirá el efecto de cerrar el caso para todos los efectos de ley. De esta decisión, podrá apelar el obrero, dentro de treinta (30) días de serle notificada, para ante la Comisión Industrial.
La dificultad de ese análisis es que el Art. 3a antes mencionado cubre una situación especial que por analogía no es susceptible de ser extendida a la cuestión que nos ocupa. Se refiere exclusivamente al derecho a compen-sación de aquellas personas que contraigan enfermedades del sistema respiratorio de origen tuberculoso en el curso de empleos en hospitales dedicados al cuidado de personas que padecen dicha enfermedad o en los laboratorios donde se maneja material infectado. En consecuencia, no pode-mos coincidir en que los términos de ese artículo afectan los derechos en general de los obreros según consignados en el Art. 3.
Aclarado ese extremo, es menester examinar los ante-cedentes del Art. 3 antes citado. La determinación final de si autoriza o no el tratamiento paliativo o de sostén, dependerá de la intención o propósito del legislador al promulgarlo.
Primeramente cabe apuntar que el texto sobre asisten-cia médica se ha mantenido inalterado desde el año 1935 en que se aprobó el estatuto por vez primera denominado Ley de Compensaciones por Accidentes del Trabajo. Ley Núm. 45 de 18 de abril de 1935. Esa pieza legislativa derogó expresamente la Ley de Indemnizaciones por Acci-dentes del Trabajo, Núm. 85 de 14 de mayo de 1928, la *478cual en lo referente a los derechos de los obreros establecía en su See. 3 que tendrían derecho “[a] la asistencia médica, alimentos y medicinas que le fueren prescritos, incluyendo servicios de hospital cuando fuere necesario”. Este lenguaje correspondía a su predecesor derogado, Ley de Indemnizaciones por Accidentes del Trabajo del 25 de febrero de 1918. Ambas leyes —1918 y 1928— al igual que en la anterior del 13 de abril de 1916 tomaban como punto de partida y limitaban los beneficios de medicinas y ali-mentos a partir de la fecha en que fuera concedida una indemnización por razón de incapacidad parcial o total permanente motivada por el accidente de trabajo. Desde entonces la legislación guarda absoluto silencio y, por ende, suprimió tales limitaciones.
No existe historial legislativo alguno a donde en fun-ción auxiliadora de hermenéutica podamos acudir. No obstante resulta ser útil y de aplicación la regla de inter-pretación de estatutos en el sentido de que existiendo una ley que limite una situación y sea derogada por otra de igual finalidad, que guarde silencio en cuanto a ese respecto, (1) procede asumir que el legislador interesaba eliminar tal limitación. Como consecuencia, hemos de con-cluir que del historial de la ley no puede colegirse inter-pretación que limite de forma alguna los derechos de hos-pitalización y medicinas a un obrero lesionado por accidente o enfermedad ocupacional. Por el contrario, su evolución la refuerza.
La anterior interpretación no es incompatible con pro-nunciamientos anteriores, en particular los expuestos en *479Ríos Rivera v. Comisión Industrial, 108 D.P.R. 808, 814 (1979). Allí dijimos:

Reconocemos en la Ley de Compensaciones por Accidentes del Trabajo y los reglamentos adoptados para hacerla cum-plir las siguientes circunstancias bajo las cuales el Fondo del Seguro del Estado debe proveer tratamiento médico a un empleado que esté lesionado o sufra alguna condición física o mental como consecuencia de su trabajo:

(1) período de recuperación inicial, que es el que se inicia una vez el empleado se presenta para tratamiento luego de ocurrir un accidente del trabajo o cuando el empleado se queja por primera vez de alguna condición relacionada con su trabajo, y termina al ser dado de alta curado y sin inca-pacidad o porque se reconoce la existencia de una incapacidad permanente que no ha de mejorar con más tratamiento; 11 L.P.R.A. see. 3; Rivera Rivera v. Comisión Industrial, supra;
(2) período de recuperación por recidiva, que es cuando con posterioridad al período de recuperación inicial, el empleado sufre una recaída en su condición sin intervención de causa alguna ajena al accidente, y dicha recaída requiere tratamiento adicional; 11 L.P.R.A. see. 3; 11 R.&R.P.R. sees. 3-4. Véase Colbert v. Consolidated Laundry, 107 A.2d 521 (1954); y
(3) período de recuperación por agravación de una inca-pacidad preexistente, que es cuando con motivo de un segundo o subsiguiente accidente del trabajo, el empleado que ya padece una incapacidad parcial permanente, sufre una agravación de ésta y requiere tratamiento. (Énfasis nuestro.)
Véase además Rivera Rivera v. Comisión Industrial 101 D.P.R. 712, 717 (1973), en que señalamos:
El alta puede deberse a que el paciente ya está sanado y puede volver a trabajar, o a que ha resultado con una inca-pacidad permanente y se determina que su condición no ha de cambiar mediante tratamiento médico o quirúrgico adicional.
Esas manifestaciones hay que evaluarlas a la luz de las controversias allí planteadas. No perseguían limitar el *480derecho de asistencia médica al momento en que se reco-nociera la existencia de una incapacidad permanente y se concediera la compensación correspondiente. Allí limita-mos el derecho al pago de dietas, pues equivaldría a una doble paga disponer del pago de las mismas y al mismo tiempo, pagar la compensación adicional por razón de incapacidad permanente.
II
Aunque no es determinante, sí es persuasivo el enfoque brindado en otras jurisdicciones de los Estados Unidos a la cuestión que nos ocupa. La tónica la resume Larson en las siguientes expresiones:
Hay más de un criterio respecto a si los beneficios médi-cos incluyen medidas paliativas que sólo sirven para pre-venir dolor y molestia una vez se ha perdido toda esperanza de cura. La gran mayoría de las jurisdicciones permite dichos beneficios, pero una minoría los niega. El resultado depende, en parte, de la redacción del estatuto. Donde la ley permite pagos extendidos para la “cura o rehabilitación”, se ha resuelto que la diatermia para aliviar el dolor en un caso en el que no hay esperanza de mejoría o cura no se podía incluir bajo los beneficios médicos. . . . Pero en ausencia de lenguaje específico, se ha resuelto que se podían pagar gastos durante toda la vida del paciente en busca de alivio aun cuando no hubiera posibilidad de cura. Un modo de lograr este resultado es adoptando la optimista actitud del Tribunal Supremo de Florida, que de hecho dictaminó que “mien-tras haya vida, hay esperanza”. 2 Larson Workmen’s Compensation Law, Sec. 61.14, págs. 10-750-10-756 (1974). (Énfasis nuestro.)
Siguiendo ese razonamiento inclinamos la balanza hacia el obrero e interpretamos que la ley está redactada en términos generales y carece de lenguaje específico en cuanto a restringir tratamiento médico alguno. Siempre hemos concebido ese estatuto con una cubierta amplia, humanista y de vanguardia social, reconocedor de dere-chos y beneficios. La aspiración original y el espíritu legis-*481lativo que animaron su redacción quedarían menoscabados si al dar de alta a un obrero lo dejáramos desamparado y desvalido, cuando precisamente la incapacidad total per-manente emanó de un accidente del trabajo. Sería contra-rio al espíritu de la ley dejarlo sin tratamiento médico alguno por la simple razón de que no ha de mejorar su condición. No sólo la lógica, sino la conciencia judicial se manifiestan en contra de obligar al obrero de ese modo a gastar su compensación en el resto del tratamiento, incu-rrir en gastos de su propio pecunio, o que se convierta en una carga para otras instituciones públicas hospitalarias del Estado. Ello tiende a subvertir el diseño legislativo básico.
Aun desde el punto de vista del posible impacto econó-mico —una alza futura en las primas— debemos descartar la posición del Fondo. Ese enfoque no toma en cuenta que el plan legislativo presupone que el peso pecuniario recae sobre todo patrono y no en la parte física y monetaria-mente más frágil. Únicamente así damos virtualidad a la regla de hermenéutica que nos legó el legislador en el Art. 2 de la Ley, de interpretar liberalmente hacia el obrero sus disposiciones.
Dictaríamos sentencia disponiendo que el Fondo del Seguro del Estado es responsable de brindar ese trata-miento al obrero en los casos meritorios.

 También se presume que cuando el legislador cambia el lenguaje y la fra-seología de un estatuto a través de enmienda, tuvo la intención de introducir una nueva regla, de llevar a cabo distintos propósitos y resultados, de establecer cambios y de apartarse de las normas que surgen del estatuto enmendado. El Estado ex rel. Lektrich v. Ydrach, 77 D.P.R. 41, 45 (1954). Véanse también Municipio v. Fernós, Com., 63 D.P.R. 978, 982-983 (1944); Blanco Fresno & Cía., S. en C. v. Royal Ins. Co., 47 D.P.R. 277, 280 (1934); Descartes, Tes. v. Tribl. Contrib., y Sucn. Serrallés, 71 D.P.R. 471, 478-479 (1950); Cordero, Auditor v. Tribl. de Distrito, 72 D.P.R. 378, 383-389 (1951).